IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Civil Action No. C-3-91-CV-00309

Plaintiff,

District Judge Walter H. Rice

v.

THE ATLAS-LEDERER COMPANY,
et al. ,

)
)
)
§
) Magistrate Judge Sharon L. Ovington
)
)
)
Defendants. )
)

 

ORDER AND INDICATIVE RULING
ON APPROVAL OF PROPOSED CONSENT DECREE

This matter came before the Court upon the joint motion of Plaintiff United States of
America and Defendants Edison Automotive Inc., Caldwell Iron & Metal, and Larry Katz
(collectively the “Parties”) pursuant to Rule 62.1 of the Federal Rules of Civil Procedure asking
this Court to indicate its willingness to accept the limited remand from the Court of Appeals so
that it may approve and enter the Parties’ settlement agreement embodied in a Consent Decree.

Having considered the Parties’ motion and the entire record, the Court is of the opinion,
and so finds and indicates, that if the case is remanded to it by the Court of Appeals for the Sixth
Circuit, it would approve and enter the Parties’ Consent Decree upon the United States’ motion,
because the settlement reflected in the Consent Decree is fair, reasonable, and consistent with the

public interest

IT IS, THEREFORE, ORDERED BY THE COURT that if this case is remanded to the
District Court by the Court of Appeals, this Court will accept jurisdiction and approve and enter

the Parties’ Consent Decree upon the United States’ motion.

ENTERED this BdU,\day of ,§<m) § ,2019.

L/M@

Honorable Walter H. Rice
Judge, United States District Court

